i\t H:
1. Sometime prior to August 10th, 1927, the petitioner sustained an injury to his right hand, which injury caused a permanent disability of said hand, the exact percentage of which it is at this time impossible to determine.
2. On August 10th, 1927, while employed by the respondent as a salesman in the hardware department, the petitioner, while lifting a lawn mower from the floor to a table, strained or twisted his right wrist. He continued to work, however, for a period of about ten days, at which time he was laid off because of lack of work. Although he notified his foreman within a few days after August 10th, 1927, that he had hurt his wrist, and although he was requested by the foreman to go to the nurse of the respondent for treatment, he did not do this and did not seek medical treatment until some little time after this accident.
3. When examined by Dr. Szerlip on behalf of the respondent October 27th, 1927, that doctor found a permanent disability at that time of fifteen per cent, of the hand, but was unable to determine exactly what percentage was due to the first accident and what percentage was due to the second accident.
4. The attorneys for the respective parties, with the approval of the petitioner, have agreed to adjust this matter by paying teii per cent, of the amount, or fifteen weeks at the rate of $17 per week. The petitioner did not have any temporary disability and no medical treatments. The respondent agrees to pay $50 to Osborne, Cornish & Scheck as counsel fee.
It is ordered and adjudged that judgment he and the same hereby is entered in the above matter as above stated.
Hakky J. Goas, Deputy Commissioner.